Kruse, J.:
.While we are not disposed to disagree with the conclusions of the learned referee that the overflow of the lands in question, and the *130consequent injury thereto, was caused primarily by the improper and négligent alignment of the bridge piers and abutments, and that the defendant is legally liable, therefor, we think that his findings of the value of the lands and the amount of the damages cannot be sustained. .
Two bridges have been constructed .at' this place by the railroad-company, one in 1881, and the other twenty years later. The first ' bridge rested upon two abutments and a single pier, and the last was supported , by two- abutments and four piers. The piers and abutments of both bridges were aligned'with, the current of the river at low water. The plaintiff contended that the current of the river at high water or flood time was more northerly than when the water was low; that when the Water was high the. current hugged the north bank of the river at and below the north end of the bridge; that the piers and abutments diverted the water out of its course,' and in. a more southerly direction, against" and over the lands in question on the south side of the river ;. that the waters not only overflowed his lands on the south side, but cut off the'supply of ' water conveyed through a race from the river to his mill on the north side of the river, practically destroying the mill power.
Before the second bridge was built an action was brought by the . plaintiff and his co-owners of the mill property to recover damages to the mill property. The suit was compromised, the railroad company acquiring the mill property, and the plaintiff releasing all claims for damages up to that date, it being expressly understood that the release should not be evidence, of the railroad .company’s liability. While it was .understood that the release should not be evidence of the railroad company’s liability, and was so stated in the release, if was notice of what, the plaintiff claimed, respecting tire alignment of the abutments and piers. Besides, the plaintiff, who was a consulting engineer, contends that he foresaw when the first bridge was building the harm that would come to his lands by such alignment and informed the engineer in pharge of that fact, but was unheeded. However that may be, there can be no doubt that the railroad company had notice of the plaintiff’s claim respecting the alignment of the pier and abutments.before the second bridge was. built, and that the piers and abutments were aligned as before. It ' is contended, however, upon the part of the railroad company that *131the alignment is proper, and that the piers and abutments do not divert the water.
The piers for the last bridge were built in 1901. In March, 1902, the lands in question were overflowed and have been overflowed ■ periodically since that time. The currents have been so strong, and have come against the south bank with such force as to destroy a dike which the plaintiff had constructed along the south bank, carrying away rich alluvial soil, and rendering the overflowed lands practically worthless, as the plaintiff claims. There are other facts and circumstances both for and against the plaintiff’s contention, but we deem it sufficient to say that upon the whole evidence a fair question of fact was presented upon the question of the defendants’ liability.
2. We think, however, that the referee erred upon questions of value and damage. The general rule for-measuring damages to real property where the injury is permanent, is the diminution in its value. If the injury is for a limited time only, the diminution in the rental value. If, however, the injury may be repaired or the land restored to its former condition, the reasonable cost thereof, if less than the diminution in value of the whole property, is the proper measure of damages. (Sedg. Dam. [8th ed.] §§ 932-942; Hartshorn v. Chaddock, 135 N. Y. 116; Higgins v. New York, Lake Erie & Western R. R. Co., 78 Hun, 567 ; Senglaup v. Acker Process Co., 121 App. Div. 49; 105 N. Y. Supp, 470.)
In action No. 1 the plaintiff was awarded as damages the sum of $1,732.37, made up of $632.37, loss in rental value, $1,000, value of the dikes and embankments destroyed, and $100 for fences. In action No. 2 the referee finds that seventy acres of the plaintiff’s meadow land were reasonably worth $125 an acre, which were destroyed for all practical farming purposes, and are now worth not more than $5 an acre, fixing as damages to the seventy acres the difference, which is $8,400', and finding further that the balance of the farm is depreciated in value the sum of $2,200, making in all the sum of $10,600 damages for permanent injuries, and directs that upon payment of that sum the plaintiff convey the seventy acres to the railroad company, but if not paid within the time stated in the decision, judgment for a mandatory injunction is directed, requiring the'railroad company, among other things, not only to reconstruct the *132bridge, but to restore the dikes and embankments. It will thus be seen that the railroad company is not only compelled to pay the $1,000 for- the restoration of the dikes and embankments by the judgment in abtion Ho. 1, but is also required to restore the dike by the judgment in action Ho. 2, or, if it chooses, take a conveyance of the' land. Manifestly, if the railroad company takes title to the land, and the plaintiff is paid full value therefor, he is not also entitled to recover for restoration. Moreover, the evidence of the cost of restoration is itself very unsatisfactory. Although the plaintiff at first testified that it would cost from $1,500 to $2,000 to put the dike back and get the same result, upon cross-examination he dis'claims that it would cost that sum and thinks that $500 would fairly represent the labor and time, stating that it was difficult to estimate the cost. As regards the $100 allowed for fences I fail to find any evidence upon which to base that finding. Heither do I see how the one of $632.37 for loss in rental value can be upheld. That finding seems to be based, so far as it is supported by any evidence in the record, upon the fact that the tenant upon the farm had agreed, before the premises were flooded in the spring of 1902, to pay $450 annual rent, and the plaintiff’s testimony (admitted against objection and exception of the defendants) as to the amount of rent that he had actually received, and the further fact that he had released the tenant, from the payment of certain back rent after the overflow of the lands in 1902 ; the finding of the referee upon that subject is that the plaintiff was required to forego the sum of $1,500 back rent, and since that time has only received from the tenant the sum of $219 in 1902 and $133.90 in 1903. This finding is supplemented by the further finding that while -.the tenant had only paid the amount of rent specified, the diminution in rental value of the farm as a whole should be computed in the amount of $150 a year, making in all for five years, -from 1902 to 1906, $750. From this the referee deducts one-third @f the amount received from the tenant, leaving the sum of $632.37. '
It is difficult to determine from the evidence the diminution in the rental value or upon what legal principle this sum is awarded to the-plaintiff. The evidence and the findings as to what the contract was between the plaintiff and the tenant is not clear. The plaintiff testified that after the overflow,a new arrangement was made with *133the tenant; that the plaintiff was to put stock upon the farm, supply the tenant with cows to the extent of the feed ; that the tenant was to care for the cows, and that he and the'tenant were to take shares of the jrroduce and to forego payment of the back rent.
The evidence upon the question of permanent damages is equally unsatisfactory. In his bill of particulars the plaintiff fixed the value of the seventy acres at $100 an acre. In his testimony upon the subject of the value of the lands he stated that lie had estimated the value of the seventy acres at $100 an acre; that if the property was not endangered by flood he would be very loath to accept less than $70 an acre for the whole farm ; that there were twenty acres absolutely denuded of soil, highly cultivated, seeded and manured for years and used for tobacco land, from which the farmer paid his rent, which he estimated at $100 an acre; that he had estimated four years’ loss of rent on the twenty acres at $10 an acre, and that the remaining fifty acres were endangered to a considerable extent and in such a condition as to reduce its value at least'three-quarters; that' it is becoming inarable, and will become unproductive property. He estimated the fifty acres depreciated in value $80 an acre. The defendants’ counsel objected to that method of proving the damages, but the evidence was received. Harmon Stevens, a witness for the plaintiff, testified that he had seen the time that land was worth $100 an acre, and now with the depreciation of real estate it would be worth $75 an acre. Speaking of the meadow land, he thought it was worth but $5 an acre since the overflow.
Two witnesses were sworn on behalf of the defendants .upon the question of value. One of them testified that the farm prior to March, 1902, was worth $7,000, and was then worth $6,500; that \ e the seventy acres of meadow land, if in the condition that it was described, would then be worth $45 or $50 an acre. The other witness testified that the value of the farm prior to the damage in 1902 was about $7,000, and afterward $6,500 or $6,600. Hpon cross-examination he testified as regards the seventy acres that if it was never subject to flood, and was kept plowed and seeded, and had the best crop of timothy and clover in the township, and if the flood came year after year for many years and improved the soil, and did not interfere with the productivity of the crops, he would then think it worth $125 to $150 an acre. .
*134The referee fixed the value of the seventy acres at $125 an acre,, and finds that they were damaged to the extent of $8,400, being at the rate of $120 an acre; that another seventy'acres were depreciated in value $1,400, being $20 an acre, and an additional twenty acres were depreciated $800, being $40 an acre, amounting in all to $10,600.
We think the evidence does not sustain these findings. It should, however, be said that counsel for the plaintiff did not rely, and does not now rely,, solely upon the evidence contained in the record to establish the value and the amount of his damages. He insists that the referee learned additional facts from viewing the premises, which he had a right to consider as independent evidence, and that thé questions of fact are not now open to review upon this appeal. The order of reference entered upon stipulation of the attorneys for the respective parties provided that the referee might view the premises . claimed to have been damaged, and tlie referee did view the premises during the progress of the trial. What he saw and learned at that time, and what was taken into consideration by him in determining the questions involved in this action we do not know beyond what is contained in the record. We must assume that there was no other evidence, since the referee has certified that the case contains all of the evidence, and that he viewed the premises.tb better understand the evidence, and aid him in applying the evidence to the questions for his determination. (Claftin v. Meyer, 75 N. Y. 260, 267.) In the case of Hentz v. City of Mount Vernon (78 App. Div. 515, 516) it was held that under the stipulation in that case, in the absence of evidence that the referee proceeded upon an erroneous theory of the law, no questions of the amount of damages were reviewáble on the appeal. But the stipulation, in that case is quite unlike the provision contained in the order of reference in this case. There it was expressly stipulated that the referee might také into consideration his view in determining the case, not only his view as to the obstructions, as to the lay of the-land, and its condition, but that his inspection should be used with, the same force as if he were a commissioner to determine the value of real estate. Here the order of reference simply provided that the .referee might view the premises.
As regards the orders denying an additional allowance we think *135the motions were properly denied. (Swan v. Stiles, 94 App. Div. 117; Frey v. New York Central & H. R. R. R. Co., 114 id. 623.)
The orders denying the motions for additional allowance should be affirmed, and the judgments appealed from reversed and a new trial granted, with costs to the appellants to abide the event.
All concurred.
Order denying motion for extra allowance in each case affirmed. Judgment in each case reversed and new trial ordered, with costs to appellants to abide the event, upon questions of law and fact.